Citation Nr: 9918847	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-19 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's friend




ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The dates of the veteran's post-World War II service have not 
been verified by the service department.  The veteran died in 
October 1996.

This contested claim comes before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a November 1997 
determination of the Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, in which it was 
concluded that the appellant, the veteran's widow, could not 
be recognized as the beneficiary of the veteran's National 
Service Life Insurance (NSLI) policy.  The RO&IC determined 
that the appellee, the veteran's friend, was entitled to the 
NSLI proceeds as the veteran's beneficiary.

The insurance file was transferred to the regional office 
(RO) in San Diego, California, in January 1999.  In March 
1999, a hearing was held in San Diego before a Member of the 
Board.  In accordance with BVA Handbook 8430.2,  3.03(e) 
(July 29, 1997), the San Diego RO has been listed on the 
title page as the Department of Veterans Affairs (VA) 
originating agency.


REMAND

In March 1999, the appellant testified at a hearing before a 
Member of the Board.  In a February 1999 letter, the RO&IC, 
through the RO in San Diego, California, notified the 
appellee of the time and date of the hearing.  In the letter, 
the appellee was informed that the Board would either afford 
her the opportunity to attend the hearing or would advise her 
in writing of the substance of the argument or contentions 
advanced, whereafter the appellee could present argument or 
testimony in refutation.  38 C.F.R. § 20.713 (1998).  The 
Board did not forward a copy of the transcript to the 
appellee and allow her to respond.  In order to spare any 
further delay in the adjudication of this appeal that would 
result if the insurance folder remained at the Board, the 
Board requests that the appropriate originating agency (OA) 
send a copy of the transcript to the appellee for her review 
and response, if any, in addition to completing the other 
actions requested below.

An informal designation of beneficiary document dated in 
April 1996 lists the appellant as the principal beneficiary 
of the veteran's NSLI policy.  After the appellee challenged 
the authenticity of the "veteran's" signature on the 
document, the RO&IC forwarded the veteran's handwriting 
samples to the Forensic Laboratory of the Office of 
Investigation of the VA Office of the Inspector General for 
analysis.  In an April 1997 report, the director of the 
laboratory reported that the veteran could not be identified 
or eliminated as the possible author of the signature 
appearing on the April 1996 designation of beneficiary 
document.  Thereafter, additional documents were forwarded to 
the laboratory and examined.  In an October 1997 report, the 
director of the laboratory reported that the veteran did not 
appear to be the author of the signature on the April 1996 
designation of beneficiary document.

At the appellant's March 1999 hearing, the appellant's 
representative requested that the appellant be afforded the 
opportunity to obtain her own forensic analysis of the 
signature at issue.  The appellant testified that, if given 
the opportunity, she would obtain an estimate of the cost of 
such an analysis and possibly hire an expert to review the 
documents.


Accordingly, this case is REMANDED to the OA for the 
following actions:

1.  The OA should provide a copy of the 
March 1999 hearing transcript to the 
appellee, and afford her the opportunity 
to present argument with respect to that 
proceeding.

2.  The OA should notify the appellant 
that she may hire a forensic expert to 
review the relevant documents at the RO 
in San Diego.  The review must be 
conducted under VA supervision, in 
accordance with any applicable VA 
procedures, within 60 days from the date 
of the notification letter.  Under no 
circumstances should the expert's 
analysis involve the removal and/or 
damage of any documents contained in the 
record.  The expert may be permitted to 
photocopy the relevant documents.  The OA 
should inform the appellant that, if she 
hires a forensic expert to analyze the 
signature at issue, she should request 
that the expert provide evidence of his 
or her professional credentials when 
submitting the report detailing his or 
her conclusions and the rationale for 
those conclusions.

3.  The appellant should be afforded a 
60-day period to obtain an expert review 
of the relevant documents.  However, the 
OA may, at its discretion and if good 
cause has been demonstrated, extend the 
period beyond 60 days.  Thereafter, if 
additional evidence has been associated 
with the insurance folder as a result of 
the above actions, the OA should 
readjudicate the claim.  The OA should 
follow all applicable contested claims 
procedures.

The appellant and the appellee should be furnished a 
supplemental statement of the case, and be afforded an 
opportunity to respond before the record is returned to the 
Board for further review.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  
No action is required of the appellant or appellee until they 
are otherwise notified by the OA.

This claim must be afforded expeditious treatment by the OA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


